—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Steinhardt, J.), imposed February 6, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
*591The record does not establish that the defendant knowingly, voluntarily and intelligently waived the right to appeal the sentence imposed (see, People v Rolon, 220 AD2d 543). The defendant’s contention that the sentence was excessive is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Balletta, O’Brien, Pizzuto and Florio, JJ., concur.